Silkman, S.
This is a proceeding to punish the sheriff of Westchester county for a civil contempt, it being alleged that he willfully neglected and violated his duty and willfully violated and disobeyed the order of this court and commitment entered upon said order which required the sheriff to keep and detain Susie Slater Weeks and commit her to the common jail of Westchester county, and keep and detain her therein in his custody until she should have paid certain amounts named in said order of commitment, or until she was discharged according to law, by permitting said Susie Slater Weeks to escape from the jail of Westchester county while she was in his custody by virtue of said mandate.
A proceeding was had in this court for the settlement of the account of Susie Slater Weeks as executrix of the last will and testament of Lauretta Slater, deceased. This proceeding involved a great deal of labor, and after a lengthy hearing resulted in a decree dated the 25th day of February, 1899. This decree found and determined the balance in the hands of the executrix, and with which she was chargeable with distribution of, to be the sum of $1,161.68. This sum she was directed to distribute. She was not directed to pay anything personally, either by way of costs or disbursements. She, however, was not allowed commissions. This decree was duly served upon the executrix, Susie Slater Weeks. Upon the affidavits showing that the decree was so served and had not been complied with, an order to show cause was made returnable on the 8th day of April, 1899, why she should not be punished for contempt in failing to obey said decree, and upon the return of the order to show cause an order was made dated the 8th day of April, 1899, adjudging her guilty of contempt and directing that a precept be issued to the sheriff to take and commit her to the common jail of Westchester county, and to detain her until she should pay the sums required to be paid under said decree. A warrant reciting all the proceedings was thereupon *320issued to the sheriff and in obedience to said warrant the said sheriff took said Susie Slater' Weeks into his custody and kept her there until the thirty-first day of May, when she was released under circumstances following:
On said thirty-first day of May the county judge who was then holding court verbally directed one Moore, deputy sheriff, who was attending upon the court, to produce said Susie Slater Weeks before him. Moore went down stairs to the sheriff’s office and stated to one Erank Jarvis, who was in charge of the office, the direction of the county judge; Jarvis handed Moore the certified copy of the order for the commitment and the commitment and told Moore to procure the prisoner from the jailer. Moore then went to the jail, obtained the prisoner and presented her at the bar before the county judge and delivered the commitment and the certified copy of the order for commitment to the clerk of the court. Moore swears that in a few minutes the judge stated in open court that the prisoner was discharged and that said clerk thereupon delivered to him the order of commitment with the words indorsed thereon in the handwriting of the judge: “ Discharged May 31," 1899, Smith Lent, County Judge.” The prisoner was thereupon allowed to go. Moore then returned to the sheriff’s office and reported the fact to Jarvis and returned to him the papers. 3sTo writ of habeas corpus was served upon the sheriff. An order for a writ and a writ signed by the county judge, dated the 29th day of May, 1899, were, however, filed in the county clerk’s office on the 31st day of May, 1899, and an order discharging the prisoner, signed by Smith Lent, county judge of Westchester county, bearing date May 31, 1899, was filed in the office of the clerk on the 1st day of June, 1899. This order was never served upon the sheriff. It contains no recital of notice having been given to the parties interested in continuing the confinement. 3STo return is made by the sheriff as required by statute, and no action whatever was taken except what has been recited.
*321The practice in habeas corpus proceedings is statutory and every detail regulated. Application must he made by petition in writing and be verified.
The person upon whom the writ has been served must state plainly and unequivocally in his return whether he has the prisoner in his possession, the authority and true cause of the imprisonment or restraint, setting it forth at length, and if the prisoner was detained by virtue of a mandate or other written authority, the copy must be annexed to the return, and upon the return the original must be produced. The return must be signed by the person making it, and unless he is a sworn public officer and makes his return in his official capacity, it must be verified by oath. Code, §§ 2017, 2019, 2026. Where it appears from the return to the writ the prisoner is in the custody by virtue of a mandate, an order for his discharge will not be made until the notice of the time when and the place where the writ is returnable or to which the hearing had been adjourned, and as the case may be, has been either personally served eight days previously or given in such manner and for such previous length of time as the court or judge prescribed.
1. Where the mandate was issued or made in a civil action ■or special proceeding to the person who has an interest in continuing the imprisonment or restraint or his attorney. § 2038.
Tihe sheriff violated his plain duty to make the return re•quired by statute.' The conduct of the sheriff’s office was grossly negligent and careless, so much so that it constituted in law constructively a willful disregard of the mandate of the Surrogate’s Court and is therefore, a contempt unless he be protected by the subsequent order of the county judge.
I have no doubt that if the writ of habeas corpus had been served upon the sheriff, if he had made his return and the order of the county judge had so recited and also recited the giving of "the notice as required by section 2038, and directed the dis*322charge of the prisoner, the sheriff would he justified in obeying the order even though the notice had not been given to those interested in continuing the confinement, but the order of the county judge contained no recitals showing the jurisdiction of the court. It is, therefore, for the sheriff to show the existence of facts giving jurisdiction to the county judge to make the order.
The county judge declares in his order that the commitment of the surrogate was void upon its face. If this were so the sheriff had no right whatever to have arrested, the prisoner in the first instance, and undoubtedly would be liable for false imprisonment for holding the prisoner under a void mandate. The sheriff, however, makes no claim that the mandate of the surrogate was void and rests his defense solely upon the plea that the order of the county judge justified his conduct in releasing the prisoner.
The office of sheriff is a most responsible one, and by reason of its responsibility and the personal liabilities connected with it, the incumbent has always been remunerated to a larger extent than any other county officer, either through the medium of fees or salary or both. The sheriff of Westchester county is paid by salary and fees. His subordinates are paid by the county. The act relating to his office authorizes the employment of a counsel to be paid by the county. The sheriff owes a duty and responsibility and is liable for the failure in its performance to persons having an interest in the enforcement of the mandate of the court. It requires something more than the signature of the judge to relieve the sheriff from responsibility. The mandate of the surrogate required him in the interest of certain persons who were entitled to certain moneys from the prisoner to hold the prisoner until she paid the amount adjudged to be paid.
The release of the prisoner by the sheriff was not in pursuance of an order, but merely an indorsement by the county *323judge upon the original commitment, which was certainly not the order contemplated hy the statute.
Subsequently a formal order was made, at what particular time, whether the day of its date or later, is not important.
It remains for the sheriff to show the jurisdictional facts; they not having been recited in the order of the county judge, he must show that a proper return was made and that the persons who were interested in continuing the confinement, or their attorneys, were properly notified of the hearing of the habeas corpus. Bullymore v. Cooper, 46 N. Y. 236; Shaffer v. Riseley, 114 id. 23.
It is conceded that the eight days’ notice provided for in the section was not given, and that no return was made.
Ho order of the judge prescribing any other notice is produeed, nor is there any affidavit showing the giving of any notice. We must assume that no notice was given. Without such notice the county judge was without power to make the order of discharge, and, therefore, the sheriff must take the consequences for his negligence in releasing the prisoner in the manner without authority, disobeying the mandate of the Surrogate’s Court. That- this court has sufficient power to punish for the purpose of indemnifying the parties and preserving the dignity of its mandate is beyond question. Code, § 2284; Van Valkenburgh v. Doolittle, 4 Abb. N. C. 72; People ex rel. Garbutt v. R. & S. L. R. R. Co., 76 N. Y. 294.
There is no suggestion that the sheriff has made any effort to retake into his custody the prisoner who has been released, and the distributees under the surrogate’s decree seem to have lost perhaps the only effectual remedy which they had against the defaulting executrix. The petitioner is without blame. She has endeavored diligently, through her counsel, to collect the money to which she is justly entitled.
Through the misconduct of the sheriff’s office she is deprived *324of one of her remedies. Under the circumstances I think a fine of $250 should he imposed upon the sheriff, and I so direct.
The sheriff, however, in case that he is not willing to accept, the decision of this court, should have a stay to enable him to review the order to be entered herein.
Decreed accordingly.
Note. — The decree of the surrogate was reversed and case dismissed sub. nom, Matter of Laura Leggat in 47 App. Div. 381, but on appeal to the Court of Appeals the order of the Appellate Division was reversed (162 N. Y. 437) and the order of the surrogate affirmed.